Opinion issued April 14, 2015




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-15-00289-CR
                            ———————————
                            VICTOR CUA, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee


          On Appeal from the County Criminal Court at Law No. 12
                           Harris County, Texas
                      Trial Court Cause No. 1945086


                          MEMORANDUM OPINION

      Appellant, Victor Cua, has filed a motion to dismiss his appeal in

compliance with Texas Rule of Appellate Procedure 42.2(a). See TEX. R. APP. P.

42.2(a). Although there is no certificate of conference, the motion contains a

certificate of service on appellee and has been on file with the Court for more than
10 days, and no party has responded to the motion. See TEX. R. APP. P. 10.1(a)(5),

10.3(a)(2). We have not issued a decision in the appeal. See TEX. R. APP. P.

42.2(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.2(a), 43.2(f). We dismiss any other pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Keyes, Bland, and Massengale.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2